Citation Nr: 0208921	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  99-03 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds involving Muscle Groups XIII, XIV and 
XVII of the right leg, currently evaluated as 40 percent 
disabling.

3.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds involving Muscle Groups XIII, XIV and 
XVII of the left leg, currently evaluated as 30 percent 
disabling.

4.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds involving Muscle Groups XI and XII of 
the right calf and foot, currently evaluated as 20 percent 
disabling.

5.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds involving Muscle Groups XI and XII of 
the left calf and foot, currently evaluated as 20 percent 
disabling.

6.  Entitlement to an increased evaluation for residual scars 
of the back, abdomen, buttocks, groin and upper and lower 
extremities, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In June 1998, the veteran testified at a personal hearing at 
the RO.  Because the testimony has been reduced to a written 
document, the Board construes the transcript of that hearing 
as the veteran's substantive appeal.

Although the veteran requested a videoconference hearing in 
his VA Form 9, submitted in March 1999, the evidence of 
record indicates he failed to report to the hearing scheduled 
in May 2002.  

A review of the veteran's contentions, submitted with his VA 
Form 9, in March 1999, indicates that he raised the issue of 
entitlement to service connection for a gastrointestinal 
disorder. The RO has not addressed this issue in the first 
instance.  Therefore, the issue is referred to the RO for 
appropriate action and initial adjudication.

The Board is undertaking additional development on the issue 
of entitlement to an initial evaluation in excess of 10 
percent for PTSD pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The residuals of the veteran's shell fragment wounds of 
the right leg are manifested primarily by no more than 
moderately severe damage to Muscle Groups XIII, XIV, and 
XVII.

3.  The residuals of the veteran's shell fragment wounds of 
the left leg are manifested primarily by no more than 
moderately severe damage to Muscle Groups XIII, XIV, and 
XVII.

4.  The residuals of the veteran's shell fragment wounds of 
the right calf and foot are manifested primarily by no more 
than moderately severe damage to Muscle Groups XI and XII.

5.  The residuals of the veteran's shell fragment wounds of 
the left calf and foot are manifested primarily by no more 
than moderately severe damage to Muscle Groups XI and XII.

6.  The majority of the veteran's multiple scars to the back, 
abdomen, buttocks, groin and upper and lower extremities are 
well-healed and nontender without any functional loss; 
however, slight pain was elicited with pressure in a few 
areas. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
residuals of shell fragment wounds of the right leg have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 
4.55, 4.56, 4.73, Diagnostic Code 5317 (2001).

2.  The criteria for a rating in excess of 30 percent for 
residuals of shell fragment wounds of the left leg have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 
4.55, 4.56, 4.73, Diagnostic Code 5314 (2001).

3.  The criteria for a rating in excess of 20 percent for 
residuals of shell fragment wounds involving Muscle Groups XI 
and XII of the right calf and foot, is not warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & West Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.55, 4.56, 
4.73, Diagnostic Code 5312 (2001).

4.  The criteria for a rating in excess of 20 percent for 
residuals of shell fragment wounds involving Muscle Groups XI 
and XII of the left calf and foot, is not warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & West Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.55, 4.56, 
4.73, Diagnostic Code 5311 (2001).

5.  The criteria for a rating in excess of 10 percent for 
tender and painful scars of the back, abdomen, buttocks, 
groin and lower extremities have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & West Supp. 2001); 38 
C.F.R. §§ 3.102, 4.7, 4.14, 4.118, Diagnostic Code 7804 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Following receipt of his claims the veteran was sent 
correspondence and information concerning evidence needed to 
support his claims.  In particular, he was notified of the 
evidence needed to support his claims in copies of the May 
1997 rating decision sent to him and in the Statement of the 
Case issued in May 1998 and Supplemental Statements of the 
Case issued thereafter.  He was also provided VA dermatology, 
orthopedic and neurological examinations and he testified at 
a personal hearing in June 1998.  

The Board finds that the veteran has been fully informed of 
what additional evidence and information is required with 
regard to his claims.  Since the veteran has not indicated 
that there is any further relevant evidence available, there 
is no reasonable possibility that any further assistance 
would aid him in substantiating his claims.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background

The veteran's service medical records show that in May 1970, 
he sustained multiple fragment wounds to both lower 
extremities, the right elbow, abdomen and back, with 
fractures of the right coronoid process and right distal 
tibia, perforation of the right lobe of the liver and 
fragment wounds of the right renal pelvis and artery, and 
with left peroneal nerve injury. 

A June 1970 army hospital narrative summary indicates that 
his wounds were debrided and irrigated with exploration of 
the right elbow.  He also underwent a laparotomy with a right 
nephrectomy and surgical repair of his liver and with 
exploratory surgery of the left femoral artery with negative 
results.  He was placed in right leg and arm long casts.  He 
had retained Penrose and sump drains in his right flank.  
Left lower extremity peroneal nerve palsy was noted.  He was 
eventually evacuated to the United States where his wounds 
were again minimally debrided and irrigated and a short leg 
cast was applied to his right leg and a long arm cast applied 
to his right arm.  All his wounds, except wounds in buttocks 
were closed.  Postoperatively, the Penrose and sump drains 
were pulled gradually without complications.  The final 
diagnoses included multiple fragment wounds to both lower 
extremities and the right upper extremity, abdomen and back 
with left peroneal nerve palsy and no other nerve or artery 
involvement; surgically repaired perforation of the right 
liver lobe without artery or nerve involvement; fragment 
wound of the right renal pelvis and artery with no other 
artery or nerve involvement; open fracture of the right 
coronoid process; open fracture of the right distal tibia; 
and status postoperative negative right femoral artery 
exploration and laparotomy with right nephrectomy and repair 
of the liver.  

An August 1970 progress note indicates the veteran had 
significantly improved.  X-ray studies of his pelvis, left 
femur and thigh revealed retained metallic fragments in the 
upper right thigh and right femur, as well as in the left 
buttock and left thigh, and metallic densities in the soft 
tissue of left thigh.  One metallic density was located in 
the lateral distal femoral condyle, which appeared to lie 
within the bone and was probably secondary to the tract of 
the fragment.  He complained of continued discomfort in his 
left posterior thigh in February 1971, particularly during 
hot weather and that his right ankle required more range of 
motion exercises.  

In a June 1971 medical history report for purposes of 
separation from service, the veteran indicated he had swollen 
or painful joints, a history of broken bones, a painful or 
trick shoulder or elbow, and foot trouble.  The accompanying 
separation examination report notes his history of multiple 
fragment wounds with status postoperative exploratory 
laparotomy for perforation of the liver.  The veteran 
continued to have mild incisional pain in his abdomen and the 
surgical absence of his right kidney.  An accompanying 
surgical consultation report indicates that  he gained back 
twenty pounds of his post-operative weight loss, had no 
current gastrointestinal symptoms or history of jaundice and 
had minimal incisional pain.  His June 1971 orthopedic 
consultation report notes the veteran's history and revealed 
well-healed multiple fragment wounds with some slightly 
tender scars.  The range of motion in both ankles and knees 
was normal and right elbow extension was mildly limited.  

During a December 1971 VA fee-basis examination, the 
physician noted the history of veteran's inservice shell 
fragment wounds, indicating a left peroneal nerve injury with 
foot drop had been corrected.  The veteran complained of 
occasional tingling up his right leg and a burning sensation 
in his right calf and left thigh.  He also complained that 
his left calf was smaller than his right.  He reported an 
inability to run and difficulty squatting with mild 
limitation of right ankle range of motion.  Examination 
revealed a slight right leg limp with some impairment when 
stooping or squatting.  Neurological evaluation revealed 
absent deep reflexes in the bilateral knees and ankles.  
There was some loss of sensation in the right foot with a 
burning sensation on the plantar surface and numbness on the 
dorsum surface.  There was also evidence of some functional 
loss in the left peroneal nerve distribution; however, motor 
and sensory residuals were assessed as minor.  The examiner 
noted the left calf to be 1/4-inch smaller than the right calf.  
There was a 10 percent loss of flexion and extension in the 
right foot and no more than 10 degrees loss of right ankle 
flexion and extension.  There was weakness with right ankle 
flexion and extension.  The diagnoses included partial 
paralysis of the right peroneal nerve with minimal motor and 
sensory residuals; and fracture of the right tibia with 
minimal mechanical and muscular loss in the ankle.

A February 1972 rating decision granted service connection 
for the veteran's residuals of shell fragment wounds and 
assigned a pre-stabilization 100 percent evaluation effective 
until July 31, 1972.  Thereafter, his residuals of shell 
fragment wounds involving Muscle Groups XIII, XIV and XVII of 
the right leg, was rated 40 percent disabling; involving 
Muscle Groups XIII, XIV and XVII of the left leg, rated as 30 
percent disabling; involving Muscle Groups XI and XII of the 
right calf and foot, rated as 20 percent disabling; and 
involving Muscle Groups XI and XII of the left calf and foot, 
evaluated as 20 percent disabling.  Service connection was 
also granted for residual shell fragment wound scars of the 
back and abdomen, rated as noncompensably disabling.  These 
ratings remained in effect until the veteran's claim for 
increased ratings was received in October 1996.  

A May 1997 treatment record from Andin C. McLeod, M.D., noted 
that the veteran was not seen for any particular difficulty.  
Multiple X-rays studies of his lower extremities, pelvis and 
back revealed metallic fragments in the thighs of both legs, 
both buttocks and in the lower legs and a small area of 
fragment in his back.  There was full range of motion in both 
knees and ankles.  

The history of the veteran's inservice wounds was repeated in 
a January 1997 VA general medical examination report.  At the 
time of the examination, he complained of mild stiffness in 
his right leg and left ankle and numbness in his left leg.  
Examination revealed a slight right leg limp and slight left 
ankle limitation of motion.  There was also mild stiffness of 
the right ankle joint and slight rigidity and muscular 
atrophy of the right foot.  The neurologic evaluation was 
normal except for mild neurologic pain in the left mid-thigh 
and mild paresthesia.  Examination of the residual scar 
revealed thirty significant scars predominantly on the lower 
extremities, buttocks, back and abdomen.  The scars were 
mostly small and superficial with no significant 
disfigurement except for mild depression and slight 
puckering.  There was no significant tenderness except in one 
or two places where pressure elicited slight pain.  The 
diagnosis was multiple scars from an exploding mine at 
different areas of the body, predominantly superficial and 
located in the lower extremities, buttocks, abdomen and back.

During a June 1998 orthopedic evaluation, Thomas R. Dempsey, 
M.D., noted the veteran's complaints of bilateral leg pain, 
back pain and foot pain.  The veteran also complained of 
nerve damage in his right foot and described his right foot 
as "dead" with numbness and tingling sensations.  He also 
had tingling sensations in his neck and pain down his low 
back into both legs.  He was unable to run because of his 
right leg disability.  He had scars on his back and right 
leg.  X-ray studies revealed retained foreign bodies without 
evidence of any bony injuries.  Examination revealed some 
decreased sensation in the "distribution of 4-5 and 5-1."

A June 1998 VA general medical examination indicates the 
veteran's posture and gait were normal.  Examination of his 
skin revealed multiple healed scars from shrapnel injuries, 
described as ten to twelve scars from deep penetrating injury 
and thirty or more small superficial scars.  Musculoskeletal 
examination revealed right ankle and left knee joint pain.  
The diagnoses include multiple shrapnel wounds from mine 
explosion, several large and significant; multiple retained 
shrapnel fragments in the soft tissue of the lower 
extremities, and neuralgic pain of the lower extremities.    

During his June 1998 personal hearing, the veteran testified 
that his right thigh was tender and painful, particularly 
when he sat for long periods of time.  His left thigh, 
although not quite as bad, was also tender.  He testified 
that his knee had always burned and throbbed since his 
initial injury and that he had nerve damage in both legs.  
His right ankle was stiff and his foot was numb.  He did not 
have good control of his foot and described it as "jerky."  
He was unable to go barefoot because of problems with his 
right foot.  There was no discharge or drainage from any of 
his wounds, although he described his abdominal surgical scar 
as tender.  When the weather was hot, he experienced a 
burning sensation in his left leg and behind his one knee.  
Sometimes he took Tylenol, Advil or Aleve for relief of leg 
pain, but denied any current treatment for his service-
connected residuals of shell fragment wounds.  

The veteran's wife, in a statement received in July 1998, 
indicated that he constantly told her of neck, back and leg 
pain.  She massaged his right foot at night to relieve his 
pain.  In his statement, received that same month, the 
veteran states he became physically unable to work in 
February 1991 because of injuries he sustained in service.  
He believed that his compensation examination was 
insufficient to evaluate his service-connected disabilities 
as it was a basic physical examination without the benefit of 
X-ray studies.  

Private X-ray studies of the veteran's lumbar spine and his 
right tibia and fibula, performed in July 1998, show a small 
metallic density in the anterior pelvis that was probably 
laterally situated within the abdominal wall, as well as a 
rounded metallic fragment in the medial posterior right mid-
shaft tibia.  The X-ray study further showed a deformity 
consistent with an old healed fracture of the distal right 
tibia.  

The veteran's July 1998 VA dermatology examination report 
indicates he had numerous scars on his lower extremities, a 
few on his torso and a well-healed laparotomy scar.  Most 
were puncture-type scars that left slight surface wounds.  
There were numerous entrance scars posteriorly with fewer 
exit wounds anteriorly.  Several were linear grazing-type 
wounds that left small troughs resulting in depressed scars 
without any functional loss.  The cosmetic defect was mild to 
moderate.  The rest were either linear scars or surgical 
scars that had no functional loss and while noticeable had 
only mild to moderate cosmetic effect because of their 
location.  The examiner reviewed the veteran's submitted 
photographs of visible scars and vouched for the accuracy of 
the points marked on the photographs.  The photographs showed 
multiple shell fragment scars.  The diagnoses were multiple 
shrapnel wounds and scars and an uncomplicated healed 
laparotomy scar.

A July 1998 VA orthopedic examination report indicates the 
veteran complained of lower leg, ankle and foot pain with 
weight-bearing.  He also complained of decreased range of 
motion of the toes in his right foot, as well as right foot 
atrophy.  He was observed to have an unremarkable gait 
pattern.  Examination revealed normal alignment of the right 
lower leg with 5 degrees dorsiflexion and 45 degrees plantar 
flexion.  There was slight atrophy of the right foot with 
decreased active motion of the toes.  The veteran was able to 
heel and toe walk and he was able to squat and arise again.  
The diagnoses included healed distal tibia fracture with 
residual atrophy of the right foot and limitation of motion 
of the toes.  

That same month, the veteran underwent a VA neurological 
examination.  He complained of right foot stiffness and right 
foot pain when walking.  He was unable to walk barefoot and 
reported his right foot was smaller than his left foot.  He 
also complained of burning pain in the back of his left knee, 
as well as right thigh pain and numbness medially below the 
right knee that was not in a particular dermatomal pattern.  
He stated he was unable to move his right foot at all.  The 
examiner observed that the veteran was able to heel and toe 
walk, as well as tandem walk.  Motor examination revealed no 
muscle atrophy or involuntary movements.  Muscle strength was 
4+/5 in both lower extremities and deep tendon reflexes were 
+2 bilaterally, except for the right ankle, which was +1.  
Plantars were downgoing and the tone was normal.  Sensory 
examination revealed some hyperspacial loss over the left 
lateral leg and some decrease to pinprick in the medial right 
leg below the knee, but not in a dermatomal pattern.  
Position and vibration senses were intact.  The impression 
was history of wounds to lower extremities with past pain and 
paresthesias not typical of any neuropathy.  The examiner 
opined that neuropathy seemed unlikely and recommended a 
computed axial tomography (CAT) scan of the cervical and 
lumbosacral spines as well as nerve conduction studies of the 
lower extremities.

A September 1998 VA neurology addendum, indicates that the 
CAT of the lumbosacral spine was normal and that nerve 
conduction studies indicated right tibial neuropathy and 
chronic L5-S1 radiculopathy.  The impression was right tibial 
neuropathy.

An April 1999 rating decision granted service connection for 
residuals of right distal tibia fracture with right tibial 
neuropathy, assigning a 20 percent evaluation and granted 
service connection for scars of the buttocks, groin and upper 
and lower extremities, and evaluated them as part of the 
already service-connected scars of the back and abdomen.  A 
10 percent evaluation was awarded.  

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155. 

The veteran's ratings for residuals of shell fragment wounds 
have been in effect for more than thirty years.  Disabilities 
which have be continuously rated at or above any evaluation 
of disability for twenty or more years for compensation 
purposes will not be reduced to less than such evaluation 
except upon a showing that such rating was based on fraud.  
38 U.S.C.A. § 3.951(b)(2001). 

Residuals of shell fragment wounds to the various muscle 
groups are rated generally under the provisions of 38 C.F.R. 
§ 4.73.  During the pendency of the veteran's claims, changes 
were made by regulatory amendment to the schedular criteria 
for evaluating muscle injury disorders as set forth in 38 
C.F.R. §§ 4.40- 4.73, effective July 3, 1997.  62 Fed. Reg. 
30235-30240 (Jun. 3, 1997) (codified at 38 C.F.R. pt. 4).  
Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991). 

The regulatory changes did not result in any material change 
to the respective rating criteria for the veteran's affected 
muscle groups, which both before and after the regulatory 
changes are evaluated under Diagnostic Codes 5311, 5212, 
5314, and 5317.  38 C.F.R. § 4.73.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2001).  Functional loss must be considered for any 
musculoskeletal disability.  38 C.F.R. § 4.40; DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d) (2001).

A slight muscle disability typically involves a simple muscle 
wound without debridement or infection.  Service medical 
records should reflect incurrence of a superficial wound with 
brief treatment and return to duty, healing with good 
functional results, without complaints of the cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include minimal scarring, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  Id.

A moderate muscle disability would result from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be service 
department records or other evidence of in-service treatment 
for the wound, reflecting consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, a moderate muscle disability would 
reveal small or linear entrance and (if present) exit scars, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Id.

Moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service or other records should show 
hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  Id.

Finally, severe muscle disability occurs when there was a 
through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  Records 
should show hospitalization for a prolonged period for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
evidence of severe muscle disability includes ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Additional signs of 
severe muscle disability, when present, include: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

For rating purposes, the skeletal muscles of the body are 
divided into muscle groups in specified anatomical regions.  
38 C.F.R. § 4.55(b) (2001).  Muscle injury ratings will not 
be combined with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2001).  The combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must generally be lower than the evaluation for 
unfavorable ankylosis of that joint.  38 C.F.R. § 4.55(d) 
(2001).  For compensable muscle group injuries which are in 
the same anatomical region but do not act on the same joint, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(e) (2001).

Residuals of Shell Fragment Wounds Involving Muscle Groups 
XIII, XIV and XVII of the Right Leg 

The veteran's residuals of shell fragment wounds of the right 
leg, although effecting Muscle Groups XIII, XIV and XVII, 
were initially evaluated as moderately severe under 
Diagnostic Code 5317 for muscle injury to Muscle Group XVII, 
in compliance with the provisions of 38 C.F.R. § 4.55(e).  
Muscle Group XVII, which include the gluteus maximus, gluteus 
medius and gluteus minimus, control extension of the hip, 
abduction of the thigh, elevation of opposite side of pelvis, 
tension of fascia lata and iliotibial band acting with Muscle 
Group XIV in postural support of the body steadying the 
pelvis upon the head of femur on the tibia.  Diagnostic Code 
5317 provides a 40 percent evaluation for moderately severe 
disability of Group XVII muscles and a 50 percent evaluation 
is warranted for severe disability of the Group XVII muscles.  
38 C.F.R. § 4.73, Diagnostic Code 5317.  

After assessing the foregoing evidence in light of the 
applicable criteria, the Board finds that the veteran's 
muscle group injury is no more than moderately severe in 
nature.  The evidence shows that the veteran sustained 
penetrating wounds to his right buttock and thigh which 
required debridement and irrigation in service.  X-ray 
studies reveal current retained metallic fragments in the 
right thigh.  The veteran continues to complain of right 
thigh tenderness, numbness and pain.  These findings are 
consistent with moderately severe muscle group injury.  The 
record does not show, nor does the veteran contend, that he 
experienced prolonged infection as a result of his wounds in 
service, there was no evidence of nerve or artery 
involvement, and the wounds were described in service as 
well-healed within months of the injury.  Moreover, despite 
the presence of retained metallic fragments, VA examinations 
have been consistently negative for any evidence of right 
thigh muscle atrophy, loss of muscle tone or more than 
minimal loss of muscle strength.  Although the scars are 
described as somewhat depressed, they are not described as 
adherent and are not associated with any functional loss.  
The VA examiners have consistently noted that the veteran has 
a normal gait or slight right limp and is able to squat and 
arise from a squatting position, as well as heel, toe and 
tandem walk.  Moreover, he has not alleged any fatigability 
or incoordination associated with his right thigh wounds.  In 
reaching this conclusion, the Board acknowledges the 
veteran's complaints of right thigh tenderness and pain, but 
finds that this is adequately considered under the provisions 
of Diagnostic Code 5317.  38 C.F.R. §§ 4.40 and 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).

In light of the above, the Board concludes that the veteran's 
muscle group injury is more accurately characterized as 
moderately severe in nature than severe.  Accordingly, the 
Board concludes that the veteran is not entitled to an 
evaluation in excess of 40 percent for his residual shell 
fragment wounds of the right leg under the provisions of 38 
C.F.R. § 4.73, Diagnostic Code 5317.

Residuals of Shell Fragment Wounds Involving Muscle Groups 
XIII, XIV and XVII of the Left Leg 

The veteran's residuals of shell fragment wounds of the left 
leg, although effecting Muscle Groups XIII, XIV and XVII, 
were initially evaluated as moderately severe under 
Diagnostic Code 5314 for muscle injury to Muscle Group XIV, 
in compliance with the provisions of 38 C.F.R. § 4.55(e).  
Muscle Group XIV, the anterior thigh group (sartorius; rectus 
femoris; vastus externus; vastus intermedius; (vastus 
internus; tensor vaginae femoris) provide extension of the 
knee; simultaneous flexion of the hip and knee; tension of 
fascia lata and iliotibial (Maissiat's) band, acting with 
XVII in postural support of body; and act with the hamstrings 
in synchronizing hip and knee.

After assessing the foregoing evidence in light of the 
applicable criteria, the Board finds that the veteran's 
muscle group injury is no more than moderately severe in 
nature.  The evidence shows that the veteran sustained 
penetrating wounds to his left thigh which required 
debridement and irrigation and no evidence of prolonged 
infection, sloughing of soft parts or intermuscular scarring.  
X-ray studies reveal current retained metallic fragments in 
the left thigh.  These findings are consistent with 
moderately severe muscle group injury.  The record does not 
show, nor does the veteran contend, that he experienced 
prolonged infection as a result of his wounds in service, 
there was no evidence of nerve or artery involvement, and the 
wounds were described in service as well-healed within months 
of the injury.  Moreover, despite the presence of retained 
metallic fragments, recent VA examinations have been 
consistently negative for any evidence of left thigh muscle 
atrophy, loss of muscle tone or more than minimal loss of 
muscle strength.  Although the scars are described as 
somewhat depressed, they are not described as adherent and 
are not associated with any functional loss.  The VA 
examiners have consistently noted that the veteran is able to 
squat and arise from a squatting position, as well as heel, 
toe and tandem walk.  Nor has he alleged any fatigue or 
incoordination associated with his left thigh wound.  In 
reaching this conclusion, the Board acknowledges the 
veteran's complaints of left thigh numbness, but finds that 
this is adequately considered under the provisions of 
Diagnostic Code 5314.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

In light of the above, the Board concludes that the veteran's 
muscle group injury is more accurately characterized as 
moderately severe in nature than severe.  Accordingly, the 
Board concludes that the veteran is not entitled to an 
evaluation in excess of 30 percent for his residual shell 
fragment wounds of the left leg under the provisions of 38 
C.F.R. § 4.73, Diagnostic Code 5314.

Residuals of Shell Fragment Wounds Involving Muscle Groups XI 
and XII of the Right Calf and Foot

The veteran's residuals of shell fragment wounds of the right 
calf and foot, although effecting both Muscle Groups XI and 
XII, were initially evaluated as moderately severe under 
Diagnostic Code 5312 for muscle injury to Muscle Group XII, 
in compliance with the provisions of 38 C.F.R. § 4.55(e).  
Muscle Group XII consists of the anterior muscles of the leg, 
specifically including the tibialis anterior; long extensors 
of the toes; and peroneus tertius, which provide dorsiflexion 
and extension of the toes, as well as arch stabilization.  
The regulatory amendments included revision to 38 C.F.R. 
§ 4.73, Diagnostic Code 5312.  Such revisions are limited to 
the removal of "flexor digitorum longus," and the addition of 
"extensor digitorum longus" and "extensor hallucis longus."  
A 20 percent rating is awarded when there is moderately 
severe disability of this muscle group.  Severe disability 
warrants a 30 percent rating.  38 C.F.R. § 4.73, Diagnostic 
Code 5312 (2001).

After reviewing the evidence of record, the Board finds that 
the veteran's right calf and foot muscle group injury is no 
more than moderately severe in nature.  The evidence shows 
that the veteran sustained penetrating wounds to his right 
lower leg which required debridement and irrigation and no 
evidence of prolonged infection, sloughing of soft parts or 
intermuscular scarring.  He did wear a cast for a distal 
fracture of the tibia.  X-ray studies reveal current retained 
metallic fragments in the right lower leg.  The June 1998 
orthopedic and neurology VA examinations revealed slight 
atrophy of the right foot with significant limitation of 
right ankle dorsiflexion and decreased active motion of the 
toes.  However, this was associated with the veteran's 
residuals of a tibial fracture.  Moreover, there was evidence 
of only slight decreased muscle strength and normal muscle 
tone.  Likewise, the veteran was able to heel and toe walk, 
as well as tandem walk.  In reaching this conclusion, the 
Board acknowledges the veteran's complaints of right foot 
pain, numbness and burning sensations, but finds that this is 
adequately considered under the provisions of Diagnostic Code 
5312.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

In light of the above, the Board concludes that the veteran's 
muscle group injury is more accurately characterized as 
moderately severe in nature than severe.  Accordingly, the 
Board concludes that the veteran is not entitled to an 
evaluation in excess of 20 percent for his residual shell 
fragment wounds of the right calf and foot under the 
provisions of 38 C.F.R. § 4.73, Diagnostic Code 5312.

The Board again notes the veteran's complaints of 
neurological problems affecting his right lower leg and foot, 
as well as the right foot atrophy, but points out that no 
examiner has related any neurological problem, with the 
exception of some decrease to pinprick below the right knee, 
to his service-connected shell fragment wound.  In fact, the 
July 1998 VA orthopedic examiner etiologically linked the 
veteran's right foot atrophy to his diagnosed right tibial 
neuropathy.  The record reflects that the veteran has been 
granted a separate evaluation for his diagnosed right tibial 
neuropathy.  See 38 C.F.R. § 4.14 (rating the same disability 
under various diagnoses is to be avoided).


Residuals of Shell Fragment Wounds Involving Muscle Groups XI 
and XII of the Left Calf and Foot

After reviewing the evidence of record, the Board finds that 
the veteran's left calf and foot muscle group injury is no 
more than moderately severe in nature.  The evidence shows 
that the veteran sustained penetrating wounds to his left 
lower leg which required debridement and irrigation and no 
evidence of prolonged infection, sloughing of soft parts or 
intermuscular scarring.  X-ray studies reveal current 
retained metallic fragments in the left lower leg.  The 
January 1997 VA examination revealed slight left ankle 
limitation of motion.  The July 1998 neurology VA examination 
shows normal muscle tone in the lower extremities and 
slightly decreased muscle strength.  The veteran was able to 
heel and toe walk, as well as tandem walk.  The July 1998 VA 
orthopedic examiner observed the veteran's gait was 
unremarkable.  In reaching this conclusion, the Board 
acknowledges the veteran's complaints of left foot pain, but 
finds that this is adequately considered under the provisions 
of Diagnostic Code 5311.  38 C.F.R. §§ 4.40 and 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).

In light of the above, the Board concludes that the veteran's 
muscle group injury is more accurately characterized as 
moderately severe in nature than severe.  Accordingly, the 
Board concludes that the veteran is not entitled to an 
evaluation in excess of 20 percent for his residual shell 
fragment wounds of the left calf and foot under the 
provisions of 38 C.F.R. § 4.73, Diagnostic Code 5311.

Residual Scars of the Back, Abdomen, Buttocks, Groin, and 
Upper and Lower Extremities

The veteran's residual scars are rated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804, for objective demonstration of 
tenderness and pain on superficial scars.  This is the 
maximal schedular evaluation under this Diagnostic Code.

A 10 percent evaluation is assigned for superficial, poorly 
nourished scars with repeated ulceration under Diagnostic 
Code 7803, and other scars are to be rated on the limitation 
of function of the affected part under Diagnostic Code 7805.  
Disfiguring scars to the head, face or neck may be assigned 
evaluations as high as 50 percent under Diagnostic Code 7800.  
However, there is no medical evidence that the veteran's 
various scars are ulcerative or that they functionally limit 
his affected parts in any way or that they are disfiguring 
and affect his head, face or neck.  Therefore, the Board 
finds Diagnostic Code 7804 most appropriately describes the 
veteran's disability.  See Butts v. Brown, 5 Vet. App. 532 
(1993).  

As noted previously, the current 10 percent evaluation is the 
maximum permissible evaluation under Diagnostic Code 7804.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim that an increased 
evaluation is warranted.



ORDER

Increased evaluation for residuals of shell fragment wounds 
involving Muscle Groups XIII, XIV and XVII of the right leg 
is denied.

Increased evaluation for residuals of shell fragment wounds 
involving Muscle Groups XIII, XIV and XVII of the left leg is 
denied.

Increased evaluation for residuals of shell fragment wounds 
involving Muscle Groups XI and XII of the right calf and foot 
is denied.

Increased evaluation for residuals of shell fragment wounds 
involving Muscle Groups XI and XII of the left calf and foot 
is denied.

Increased evaluation for residual scars of the back, abdomen, 
buttocks, groin and upper and lower extremities is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

